DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Species 2 claims 1 – 5, 10 and 13- 18.  Claims  6 – 9 & 11 – 12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2022.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2011/0042069 Bailey et al. (‘Bailey hereafter), App 12/660179; 
U.S. 2015/0273586 Colby W. Ross (‘Ross hereafter), App 14/229066; 
The above references will be referred to hereafter by the names or numbers indicated 

Claim status:
Claims 1 - 18 are currently being examined. 
Claims 6 – 9 & 11 – 12 have been withdrawn.
No Claims have been canceled.
Claims 3, 4, 13 – 18 are objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0273586 Colby W. Ross (‘Ross hereafter).

Regarding Claim[s] 1, ‘Ross discloses all the claim limitations including: A method for manufacturing a connecting part (‘Ross, Fig 2, #42 (Threaded Connection/ connecting part)) comprising a first portion (‘Ross, Fig 2, near #38, nose/ threaded portion of #34) having a threaded end (‘Ross, Fig 2, #40 (Threads/ Threaded end), threads on first portion) that is able to be screwed to the end of a first tubular component for connecting the connecting part to said first tubular component (‘Ross, Fig 2, shows connection), 
the method comprising a step of producing, 
by an additive manufacturing method (‘Ross, Para 0017, Fig 2, tube members are formed by an additive manufacturing process), 
a second portion (‘Ross, #34 (pin/ second portion)) of the connecting part juxtaposed with the first portion (‘Ross, Fig 2, near #38, nose/ threaded portion of #34) having a threaded end (‘Ross, Fig 2, #40 (Threads/ Threaded end), threads on first portion), 
wherein the first portion (‘Ross, Fig 2, near #38, nose/ threaded portion of #34) having a threaded end (‘Ross, Fig 2, #40 (Threads/ Threaded end), threads on first portion) is obtained by reworking the first portion on a separate tubular component of the connecting part in order to be joined to the connecting part  (‘Ross, Para 0017, Fig 2, tube members are formed by an additive manufacturing process, Para 0005, “Threads may alternatively be machined strategically to expose a conductive element.” Machining after the tube has been formed would be reworking). 

Regarding Claim[s] 2, ‘Ross discloses all the claim limitations including: reworking of the first portion having the threaded end on a separate tubular component (5, 6) of the connecting part  is done by cutting (‘Ross, Para 0005, Machining is a cutting operation where material is removed). 

Regarding Claim[s] 5, ‘Ross discloses all the claim limitations including: second portion produced by an additive manufacturing method is produced independently of the rest of the connecting part (‘Ross, Para 0017, tubulars #10 were formed using an additive manufacturing process (such as the one explained above and illustrated in FIG. 1) or other similar method), 
then the second portion is connected to the first portion having a threaded end (‘Ross, Fig 2, #40 (Threads/ Threaded end), threads on first portion). 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 3 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "first portion comprises a coating of its surface already present on the separate tubular component before reworking same.”
The closest prior art is as cited above (‘Ross and ‘Bailey). 
‘Ross does not teach coating. ‘Bailey, teaches a coated sleeved oil and gas well, but does not teach Additive manufacturing.  Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 4. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 3 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "wherein it comprises a step intended to connect the second portion to a third portion. 
The closest prior art is as cited above (‘Ross and ‘Bailey). 
‘Ross does not teach a third portion. ‘Bailey, teaches a third portion. However, there is no motivation to combine ‘Ross with ‘Bailey. Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 11 -17. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 3 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "the first portion and the third portion have a different chemical composition and different mechanical properties.” 
The closest prior art is as cited above (‘Ross and ‘Bailey). 
‘Ross does not teach a third portion. ‘Bailey, teaches a third portion. However, there is no motivation to combine ‘Ross with ‘Bailey. Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
08/05/2022